UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4838



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS BLAKE SILER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-488)


Submitted:   April 24, 2006                   Decided:   May 10, 2006


Before NIEMEYER, LUTTIG,* and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Michael Augustus DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.




     *
      Judge Luttig participated in the consideration of this case,
but his resignation from the court took effect on the date the
decision was filed. The decision is filed by a quorum of the panel
pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

                Thomas Blake Siler appeals from the 122-month sentence

imposed following his guilty plea to possession with intent to

distribute 20.6 grams of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) & (b)(1)(B) (2000), and use of a firearm in furtherance

of     a    drug   trafficking          crime,     in    violation         of    18     U.S.C.

§ 924(c)(1)(A) (2000).            Siler’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were       no   meritorious     issues     for     appeal,      but    challenging           the

reasonableness          of    Siler’s    sentence.           Siler     filed      a    pro   se

supplemental brief raising claims of prosecutorial misconduct and

ineffective assistance of counsel.                      Because our review of the

record discloses no reversible error, we affirm Siler’s conviction

and sentence.

                Siler argues the district court’s imposition of a 122-

month sentence was unreasonable.                 We disagree.         Siler admitted to

possession of 20.6 grams of cocaine base, thus triggering the five-

year mandatory minimum set forth in 21 U.S.C. § 841(b)(2)(B)(iii)

(2000).          Further,     pleading     guilty       to   use      of   a     firearm      in

furtherance of a drug trafficking offense resulted in the mandatory

application        of    a    second     five-year      term,      which        was    to    run

consecutive        to   any    other     term    of     imprisonment.             18    U.S.C.

§ 924(c)(1)(A)(I) (2000). Thus, the 122-month sentence is only two

months longer than the shortest term of imprisonment to which the


                                           - 3 -
district court could have sentenced Siler.          Accordingly, we find

the sentence is reasonable.

            We have considered the claims raised by Siler in his

supplemental brief and find them without merit. The record reveals

no acts of misconduct on the part of the prosecutor, and Siler’s

allegations    of   ineffective   assistance   of    counsel   are   more

appropriately raised in a motion pursuant to 28 U.S.C. § 2255

(2000).   United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999).

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.          Siler’s guilty

plea was knowingly and voluntarily entered after a thorough hearing

pursuant to Rule 11.   Siler was properly advised of his rights, the

offenses charged, and the maximum sentences for the offenses.        The

court also determined that there was an independent factual basis

for the plea and that the plea was not coerced or influenced by any

promises.     See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).       We

therefore affirm Siler’s conviction and sentence.

            This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to


                                  - 4 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 5 -